— Benning J.

By the Court.

delivering the opinion.
The question is, ought this Court to grant a new trial in this case ? And, we think, that it ought.
[1.] The objection to Ward, as a witness was good. When his interrogatories were taken, he was still liable for the costs; nothing had then been done, to indemnify him against that liability, if, indeed, anything ever was done.
The objection to the charge, was also, as we think, good.^
That a father pays one account contracted by his son, does not warrant the inference, that he authorized his son to contract another account. This certainly is true, unless the ‘ second account is similar, in amount and items, to the first. In the present case, there was no proof, as to the amount and items, of the first account.
Again; Carter W. Sparks, with whom the minor was boarding, (the minor being at school,) deposed as follows; “That he did receive verbal instructions from the defendant, the first year, and, written instructions, the second year, to the effect, that the merchants were not to sell the said Thomas G. Wilkes, any goods, without instructions from him — said instructions was duly communicated by me, to the merchants at Cave Spring,”
Now in the face of such instructions as these, communicated to the merchants, would it be allowable to infer, that because the father paid the account of the first year, he authorized the contracting of the account of the second year? Surely not. What more could he do — even supposing, that he had authorized the contracting of the first year’s account, but wished not to authorize the contracting of any future account?
We think, then, that the charge was erroneous.
*374In respect to the request to charge — we are not quite sure, that we understand the ground of the Court’s refusal of that request. Therefore, so far as that point is concerned, we will merely refer to the case of Brown McCoy vs. Deloach, decided at Macon, June, 1859.
It is unnecessary to consider the other grounds.
Judgment reversed and new trial granted.